EXAMINER'S AMENDMENT
Applicant’s arguments, see pages 12-17 of the remarks, filed on April 08, 2022, with respect to the objection of the drawings have been fully considered and are persuasive.  The objection has been withdrawn. 
Applicant’s arguments, see page 17 of the remarks, filed on April 08, 2022, with respect to the objection to the specification have been fully considered and are persuasive.  The objection has been withdrawn. 
Applicant’s arguments, see page 17 of the remarks, filed on April 08, 2022, with respect to the objections to the claims have been fully considered and are persuasive.  The objection of claims 4, 5, 10, 11, 13, and 17-19 has been withdrawn. 
Applicant’s arguments, see pages 17 and 18 of the remarks, filed on April 08, 2022, with respect to the claim rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 4, 5, 10, 11, and 14-19 has been withdrawn. 
Applicant’s arguments, see page 18 of the remarks, filed on April 08, 2022, with respect to the double patenting rejection have been fully considered and are persuasive.  The rejection of claims 7-10 and 12 has been withdrawn. 
Claims 1-19 are allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark E. Wallerson on May 31, 2022.

The application has been amended as follows: 

4. (Currently Amended) The device of claim 1, wherein the input arm comprises a transmission line segment connected to the input port and to the matching element and having an impedance Zin,
each of the first output arm and the second output arm comprises two series-connected transmission line segments,
the first switching element is connected at one end to a connection point of the two transmission line segments of the first output arm and at another end to a ground,
the second switching element is connected at one end to a connection point of the two transmission line segments of the second output arm and at another end to the ground,
a transmission line segment between the branch point and the connection point of the first switching element has an impedance Zλ/4 and an electrical length λ/4 equivalent to a quarter of the wavelength of a signal passing through a commutator, and
a transmission line segment between the branch point and the connection point of the second switching element has the impedance Zλ/4 and the electrical length λ/4 equivalent to the quarter of the wavelength of the signal passing through the commutator, 
[[a]] wherein the transmission line segment between the branch point and the connection point of the first switching element, and [[a]] the transmission line segment between the branch point and the connection point of the second switching element each have an impedance equal to Zin.

7. (Currently Amended) A communication device, comprising:
an input port;
a first output port;
a second output port;
a first output arm comprising one end connected to the first output port and another end connected to a branch point and comprising a first switching element configured to be shorted in a second mode;
a second output arm comprising one end connected to the second output port and another end connected to the branch point and comprising a second switching element configured to be shorted in a first mode; and
an input arm comprising one end connected to the input port and another end connected to the branch point and comprising a third switching element configured to introduce a discontinuity into a transmission line in the form of a matching circuit configured to change an impedance of the input arm in a divider mode,
wherein in the first mode, all power is transmitted to the first output port,[[;]]
wherein in the second mode, all power is transmitted to the second output port, and
wherein in the divider mode, all power is transmitted to the first output port and the second output port.

19. (Currently Amended) A communication device, comprising:
an input port;
a first output port;
a second output port;
a first output arm comprising one end connected to the first output port and another end connected to a branch point and comprising a first switching element configured to change an impedance of the first output arm;
a second output arm comprising one end connected to the second output port and another end connected to the branch point and comprising a second switching element configured to change an impedance of the second output arm; and
an input arm comprising ends connected to the input port and another end connected to the branch point and comprising a third switching element configured to change an impedance of the input arm,
wherein each of the first switching element and the second switching element  is configured to be shorted to the ground to change an impedance of the
corresponding output arm in a mode of transmitting an entire power to another output arm,
wherein the third switching element is configured to introduce a discontinuity into a transmission line in the form of a matching element or matching circuit to change an impedance of the input arm in a divider mode, and 
wherein the matching element or matching circuit has a purely reactive resistance that is opposite in sign and equal in magnitude to a reactive resistance caused by a mismatch of the first output arm and the second output arm in the divider mode. 

The following is an examiner’s statement of reasons for allowance: CURATOLO (US 2018/0183327 A1) relates to a voltage divider circuit (116) in Figure 2C comprising three input and output ports each operated in respective modes and coupled to respective first, second, and third switches. However, CURATOLO fails to show or teach that one of the input and output ports is an input arm comprising one end connected to an input port and another end connected to a branch point and comprising a third switching element configured to introduce a discontinuity into a transmission line in the form of a matching circuit configured to change an impedance of the input arm in a divider mode, as recited in each of the independent claims 1, 7, 13, and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051. The examiner can normally be reached Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Young T. Tse/Primary Examiner, Art Unit 2632